DETAILED ACTION
1.         Claims 1-20, as filed by Preliminary Amendment on 09/25/2019, are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 09/25/2019, 12/01/2020, 12/09/2020, 01/13/2021, 05/17/2021, 08/03/2021, 08/17/2021, 11/01/2021 have been considered by the examiner. Initialed copies are attached.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,174,406 B2 (hereinafter Pat. ‘406). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both cases are drawn to an oil-based inkjet ink comprising a colorant/pigment and a fatty acid ester-based solvent (see instant claim 1 and Pat. ‘406 claim 1). The instantly claimed fatty acid ester-based solvents represented by general formula (I) substantially overlap the fatty acid ester-based solvents represented by general formula (I) in Pat. ‘406. Thus, one skilled in the art would clearly see embodiments from Pat. ‘406 which read directly on or make obvious the fatty acid ester-based solvents of the present application.


Claim Rejections - 35 USC § 103
6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haruta et al. (JP 57-6790 A; an IDS reference). The citations to Haruta in this Office Action are to the PDF page numbers of the machine translation and EPO Abstract provided by Applicant with their IDS filed on 09/25/2019. The cited Haruta compound formulas are drawn in the original Japanese publication.
	As to independent claim 1, Haruta teaches an oil-based inkjet ink comprising a pigment (see PDF pg. 1: recording ink used in an inkjet recording method contains various organic solvents which dissolves a paint/color and various additives are added if needed; see also PDF pg. 5 and Abstract: inorganic pigment used as paint/color) and a fatty acid ester-based solvent represented by general formula (1) shown below and having at least 18 but not more than 29 carbon atoms per molecule

    PNG
    media_image1.png
    182
    420
    media_image1.png
    Greyscale

and at least one of R1 and R2 is a branched alkyl group of 9 or more carbon atoms having a side chain of 4 or more carbon atoms (see PDF pg. 4: the compound of general formula (A) is an essential ingredient of the recording ink; PDF pg. 6: the recording ink is excellent in jetting stability, corresponds to “inkjet ink”). See claim 2 on PDF pg. 8: In general formula (A) [reproduced below], R1 and R2 are alkyl groups of the carbon numbers 4-16 which have the sum of each carbon number in the range of 10-20 and R3 is an alkyl group of the carbon numbers 1-20. 

    PNG
    media_image2.png
    452
    232
    media_image2.png
    Greyscale

For example, compounds 7, 8, 10, 11, 12, 15 are embodiments with branched alkyl groups of 9 or more carbon atoms that have a side chain of 4 or more carbon atoms. 
Haruta fails to anticipate the instant claims because Haruta does not disclose the invention with sufficient specificity. There is some picking and choosing of numbers of carbon atoms per molecule, number of carbon atoms for each R group and side chain length from the broad disclosure of Haruta. 
However, given that Haruta discloses a fatty acid ester compound having a formula that corresponds to that which is instantly claimed, it would have been within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the number of carbon atoms at each position by routine experimentation for best results in inkjet printing (see Abstract). In short, it would have been obvious to one of ordinary skill in the art to select one of the claimed fatty acid ester-based solvents from the solvent compounds taught by Haruta.
As to claims 2-20, it is considered that the features added by these dependent claims relate to arrangements, specifically numbers of carbon atoms and side chain length of the fatty acid esters, that are either disclosed in Haruta or are merely engineering choices obvious to a skilled artisan, for example by selecting known chemical reactants and synthesis conditions, achieved without undue experimentation when the general technical knowledge about the state of the art is used. 

Examiner’s Note
8.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  


Conclusion
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        May 26, 2022